DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  “Carprylic” should read “caprylic”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Himanthalia elongata extract, Undaria pinnatifida extract, Saussurea involucrata extract, Morus alba fruit extract, Citrus aurantium dulcis (orange) callus culture extract, Argania spinosa kernel extract and Opuntia tuna fruit extract (claim 15). The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant and algae components the claim is a composition of matter. Step 2A prong claim 10). 
Regarding claim 12-14, wherein the composition comprises an amount or effective amount of an extract to increase procollagen-1, lysyl oxidase expression, inhibit melanogenesis and/or increase elastin in the skin does not integrate the exceptions into a practical application because these plant/algae components naturally have the activity before being extracted. Simply adding a limitation that increases or decreases an amount of a nature-based product does not incorporate it into a practical application. The elements “ to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin, improve skin firmness and/or elasticity, and improve skin texture”, are intended uses for the composition and they do not incorporate the judicial exception into a practical application. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these elements do not incorporate the exception into a practical application. 
Regarding claim 16, wherein the composition comprises 65-85% w/w of water does not integrate the composition into a practical application. Water is a nature-based product and is also commonly used in compositions as a carrier or solvent. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use or the addition of water at any amount does not impart any added benefit to the compounds or integrate the composition into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of the applicant’s references (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), and Mo (CN106880537A).
Florence’s general disclosure is to a cosmetic composition for reducing the appearance of cellulite and improving skin texture (see abstract). 
Regarding claims 1-2 and claims 10-11, pertaining to a method of treating skin comprising topically applying to the skin a topical composition of Aragania spinosa kernel extract being in the range of 0.01-5%, Florence teaches a method for reducing the appearance of cellulite or improving the texture of skin comprising topically applying a composition that includes an effective amount of Argania spinosa (see claim 1) and discloses where the effective amount in the composition is 0.001 to 10% by weight of Argania spinosa kernel oil (see claim 28) and where the composition can be used to treat wrinkles (see 0015)

Gleyma’s general disclosure is to a cosmetic composition for increasing collagen synthesis and firming up skin naturally comprising Undaria pinnatifida and Himanthalia elongata (see top of second page of data sheet).
Gleyma discloses the recommended use for the composition containing Undaria pinnatifida extract and Himanthalia elongate extract is 1%-4% (see bottom of last page of data sheet) for reinforcing skin firmness (see top of 2nd page of data sheet).
Centerchem Inc.’s general disclosure is to the product CITRUSTEM which is produced from plant stem cells obtained from the orange Citrius sinensis (see top of 4th page of data sheet) calluses culture (see page 5 of data sheet) and where an effective amount 0.03%-3% was able to have an effect on collagen and elastin expression (see page 12 and 13 of data sheet) and reducing wrinkles and where the recommended use of the extract is between 2-4% (see page 19 of data sheet).
Dr Straetman’s general disclosure is to the Dermofeel® enlight composition which contains Morus Alba fruit extract (see bottom of 2nd page of data sheet).
Dr Straetman discloses the Morus alba fruit extract and the formulation comprising 2% of mulberry extract for antioxidant and skin tone harmonization (see 1st and 2nd page of data sheet).
Mo’s general disclosure is to a cosmetic composition containing Saussureae involueratae extract for enhancing skin cell vigor (see abstract).
Snow lotus contains flavonoids, alkaloids, lignans and other ingredients. Pharmacopoeia Saussurea involucrata (Kar.et Kir.) Sch.-Bip.” (see ¶ 0012) and where the composition improves mitochondria activity which can promote the renewal of the cell and reduce wrinkles (see abstract and 0001-0002 and 0007).
Therefore it would have been obvious to a person having ordinary skill in the art to combine Florence’s cosmetic composition for improving skin texture with the other known cosmetic ingredients at the suggested concentrations because each ingredient is already known in the art for improving skin texture, improving collagen synthesis and elasticity, and having antioxidant activity. By combining the Argania spinose kernel extract, taught by Florence, which is known for treating wrinkles, with Gleyma’s use of Undaria pinnatifida and Himanthalia elongate extracts for improving skin firmness (also treating wrinkles) and with Centerchem Inc.’s CITRUSTEM which reduces wrinkles through elastin and collagen expression, and with Dr Straetman’s Dermofeel® enlight composition for enhancing skin tones and antioxidant properties with Mo’s Saussureae involucratae extract for enhancing mitochondrial activity which can ultimately lead to wrinkle reduction, this would have created a cosmetic composition with known wrinkle reducing activity with the added benefit of skin tone harmonization. There would have been a reasonable expectation of success in combing the prior art and arriving at the instant invention because each of these cosmetic ingredients are marketed for such a 
Regarding claims 3-5 and 12-14 pertaining to the composition comprising an amount of the extracts to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin the modified composition would inherently have the same properties as the instant composition. Each component was tested individually, except for the Himanthalia elongata extract and Undaria pinnatifida extract as they were a combined extract formula, and each component would ultimately have the activity that was screened/tested for either on its own or when combined into one composition. Each composition was already known in the art for a skin improving property (mainly all are anti-wrinkle and antioxidants) at certain suggested ranges of concentrations which the applicant used when combining these components.  The applicant has found that these ranges also impart additional properties within those same ranges and therefore those properties would have been found in each extract from which they came. The composition would inherently have the same newly found properties as determined by the applicant. 
Claim 6-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), and Mo (CN201510920112) as applied to claims 1-5 and 10-14  above, and further in view of Carle (US20170042778A1).
claim 6 and claim 15, pertaining to the composition comprising Opuntia tuna fruit extract, modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 1, however it does not specifically teach the Opuntia tuna fruit extract of claim 6 and claim 15.
Carle’s general disclosure is to a topical composition for improving the appearance of skin (see claim 1 and abstract)
Carle discloses a composition comprising Opuntia tuna fruit extract (see claim 1) and where Opuntia tuna fruit extract to inhibit COX-1, inhibit COX-2, inhibit lipoxygenase, and/or inhibit TNF-α; malachite extract to inhibit MMP1, inhibit COX-1, inhibit COX-2, inhibit lipoxygenase, and/or to increase antioxidant capacity of the composition (see 0019). 
Regarding claims 7 and 18, pertaining to the composition comprising 0.1-3% w/w of Butyispermum parkii (shea) butter, Clarle discloses shea butter as a moisturizing agent (see 0085-0087) and provides an example where it is used in a concentration from 0.0001-10% (see table 10, 0122).
Regarding claim 8, 9 and 19 pertaining to the composition comprising 0.001-1% w/w of adenosine and 0.1-3% w/w of caprylic/capric triglyceride, Carle discloses 0.001-1% adenosine (see claim 18) and caprylic/capric triglyceride at 0.01-3% by weight (see 0022). 
Regarding claim 16, pertaining to the composition comprising 65-85% w/w water, Carle discloses in an example where “Alternatively, the amount of water can be varied so long as the amount of water in the composition is at least 35% w/w, and preferably between 65 to 85% w/w” (see 0126).
claim 17, pertaining to the composition comprising 0.5-8% w/w of isononyl isononanoate, 0.5 to 8% w/w of dimethicone, 0.1 to 5% w/w of glycerin, 0.1 to 5% w/w of butylene glycol, 0.1 to 5% w/w of PEG-100 stearate, 0.1 to 5% w/w of glyceryl stearate and 0.1 to 5% w/w of cetyl alcohol, Carle discloses lavender oil as a moisturizing agent (see 0045) and isononyl isononanoate is found naturally in lavender oil as referenced by (Paula’s Choice Skincare, referenced by “International Journal of Toxicology”, December, 2011),  and where the range of the ingredients can be within 5.0%, 5.1%, 5.2%, 5.3%, 5.4%, 5.5%, 5.6%, 5.7%, 5.8%, 5.9%, 6.0%, 6.1%, 6.2%, 6.3%, 6.4%, 6.5%, 6.6%, 6.7%, 6.8%, 6.9%, 7.0%, 7.1%, 7.2%, 7.3%, 7.4%, 7.5%, 7.6%, 7.7%, 7.8%, 7.9%, 8.0%  and the percentage can be calculated by weight (see 0077) and PEG-100 sterate at 0.01-3% (see 0045) and glyceryl sterate at 0.1-5% (see 0045) and butylene glycol at 0.1-10% (see 0020) and cetyl alcohol at 0.1-10% (see 0022) and dimethicone at 0.01-1% (see 0020). 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s composition for treating and improving skin with that of Carle’s teachings of Opuntia tuna fruit extract for enhanced antioxidant capacity. There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients are known in the art for approving the appearance of skin and it would have been prima facie obvious to combine prior art together to arrive at the instant invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness  as applied to claim Claims 1-5 and 10-14 above, and further in view of Khallouki (Ethnobotanic, Ethnopharmacologic Aspects and New Phytochemical Insights into Moroccan Argan Fruits, Int J Mol Sci, 2017 Nov; 18(11)2277).
Regarding claim 20, pertaining to the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 10. 
Gleyma teaches that SLENDYL combines two brown algae extracts prepared from Hinamanthalia elongata and Undaria pinnatifida using a specific mineral spring water known for its richness in certain minerals (e.g. calcium and magnesium) and to its therapeutic benefits for the prevention of obvesity (see top of 2nd page of data sheet).
Centerchem Inc. teaches “to produce 1 kg of CITRUSTEM™, only 0.95 liters if water are needed for the whole process” (see bottom of 3rd page of data sheet).
Dr Straetman’s teaches that the INCI: Aqua; Sodium Phyate; Gkycerin; Morus Alba Fruit Extract (see bottom of 2nd page data sheet).
Mo teaches “The mixture of machine solvent, described hydrophilic organic solvent such as alcohol, especially containing 2-5 carbon atom Straight or branched low-grade monobasic alcohol, such as ethanol or propyl alcohol；Polyalcohol, such as propane diols, sorbierite, glycerine, Panthenol or polyethylene glycol and its mixture” (see the content of the invention).
However the modified teachings does not specifically teach the Argania spinosa kernel extract being from an oil-based protein hydrosylate extract from oil cakes.

Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s use of Argania spinosa kernel extract being from oil cakes as taught by Khalouki because there are many known polyphenolics and arganines concentrated in the press-cakes that would enhance the composition. There would have been a reasonable expectation of success in doing so because each extract is taught in the prior art and extraction methods are also widely known in cosmetics.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655